Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 11 May 2020 for application number 16/871,154. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-9 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  5/11/20; 6/17/20; 8/17/20; 10/26/20; 4/27/21; 12/28/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sliwa et al. (WO 2016/105674).
Regarding claim 1, Sliwa (pars. 54, 56, 59, 64, 65, 75; figs. 1-4) discloses a heating device (sensor system 12) arranged inside a vehicle (vehicle 10) and heating a window glass portion (windshield 14), the window glass portion being located in an information acquisition path (view axis 20) of an off-vehicle information acquisition means (camera 18) acquiring information outside the vehicle (vehicle 10), the heating device comprising: 
a hood (glare panel 22) provided inside the vehicle below the information acquisition path of the off-vehicle information acquisition means; and 
a heating element (heater panel 34) provided on the surface of the hood or inside the hood and having a PTC heater (“positive temperature coefficient”).
Regarding claim 2, see teachings of claim 1.  Sliwa further discloses wherein the hood has an upper surface facing the window glass portion, and wherein the heating 
Regarding claim 3, see teachings of claims 1 and 2.  Sliwa further discloses further comprising a low reflection film provided on the upper surface of the hood so as to cover the heating element (par. 53).
Regarding claim 4, see teachings of claims 1-3.  Sliwa further discloses wherein the color of the low reflection film is black (pars. 53).
Regarding claim 5, see teachings of claim 1.  Sliwa further discloses wherein the hood has a lower surface opposite to a surface of the hood facing the window glass portion, and wherein the heating element is provided on the lower surface of the hood (pars. 53, 54, 56, 59, 64, 65, 75; figs. 1-4).
Regarding claim 6, see teachings of claim 1.  Sliwa further discloses wherein the heating element is in contact with the surface of the hood (pars. 53, 54, 56, 59, 64, 65, 75; figs. 1-4).
Regarding claim 8, see teachings of claim 1.  Sliwa further discloses wherein the off-vehicle information acquisition means is an in-vehicle camera or an in-vehicle radar (pars. 53, 54, 56, 59, 64, 65, 74, 75; figs. 1-4).
Regarding claim 9, Sliwa further discloses an off-vehicle information acquisition device comprising: the heating device according to claim 1, and an off-vehicle information acquisition means provided on the heating device (see teachings of claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (WO 2016/105674) in view of Takeshi et al. (JP 2010160954).
Regarding claim 7, see teachings of claim 1. Sliwa does not explicitly disclose wherein the heating element comprises a film substrate and a PTC heater layer laminated on the film substrate, and wherein the PTC heater layer comprises a polymer and conductive particles dispersed in the polymer.
In the same field of endeavor, Takeshi discloses wherein the heating element comprises a film substrate and a PTC heater layer laminated on the film substrate, and wherein the PTC heater layer comprises a polymer and conductive particles dispersed in the polymer (pars. 17-24; figs. 1, 2).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Sliwa to include the teachings of Takeshi in order to obtain protection from the outside world (Takeshi, par. 18).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486